DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 03/04/2022 have been presented for examination. In the amendments, claims 12, 18-19 and 30 are amended to incorporate the feature (see, emphasis), "information showing configuration of UL subframes and downlink (DL) subframes in a radio frame,"  the scope of which has been changed by the newly amended features. Since it would require further search and/or consideration, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 03/04/2022 have been fully considered in view of the amendments and are persuasive. However, the amendments will not be entered in view of the reasons set forth above.

With regard to the 102 rejections, Applicant’s arguments filed 03/04/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 10 of Remarks,  Applicant argued: 
The Examiner refers to FIG. 2A Teng regarding the previously-recited claim feature "UL or downlink (DL) configuration." However, the frame structure shown in FIG. 2A of Teng is different from information showing configuration of UL subframes and DL subframes in a radio frame, as recited in the above-referenced limitation and as shown in FIG. 3 of the present application. For example, each alleged frame of Teng includes only UL subframes or only DL subframes, but does not include both UL subframes and DL subframes. Therefore, Teng fails to disclose at least the above-referenced limitation of amended independent claim 12.
In response to Applicant’s argument, Examiner respectfully disagrees.
More particularly, unlike the applicant’s the argument, “... the frame structure shown in FIG. 2A of Teng is different from information showing configuration of UL subframes and DL subframes in a radio frame, as recited in the above-referenced limitation and as shown in FIG. 3 of the present application. For example, each alleged frame of Teng includes only UL subframes or only DL subframes, but does not include both UL subframes and DL subframes...”, the examiner respectfully disagrees. 
It can be clearly seen that FIG. 2A of Teng shows a radio frame (although not labeled in FIG. 2A) including subframe S0- S9 and the radio frame shows clear configuration of UL subframes and DL subframes therein. 
	Therefore, the Applicant’s argument is moot.

Although Teng teaches, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program 
Yin et al (US Publication No. 2013/0308550) [see, e.g., FIG. 5].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469